Citation Nr: 1009142	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
October 1980. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from January and October 2005 
rating decisions issued by the RO.  The Board remanded the 
issues on appeal in August 2008 for further development of 
the record.


FINDINGS OF FACT

1.  Prior to December 16, 2008, the service-connected right 
knee disability is not shown to be productive of flexion 
limited to 15 degrees or extension limited to 20 degrees.  
Instability of the knee or impairment of the tibia and fibula 
were not demonstrated.

2.  Beginning December 16, 2008, the service-connected right 
knee disability is shown to be productive of extension 
limited to 24 degrees.  Extension limited to 30 degrees, 
impairment of the tibia and fibula; or, ankylosis of the knee 
are not demonstrated.

3.  The evidence of record demonstrates that effective 
December 16, 2008, the Veteran is precluded from maintaining 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2008, the criteria for an 
evaluation in excess of 20 percent for the service-connected 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261, 5262 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 30 
percent, but no higher, for the service-connected right knee 
disability for the period beginning December 16, 2008 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256, 5257, 5260, 5261, 5262 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor, effective December 16, 2008, the criteria for a total 
disability rating based on individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2004, August 2005, and September 2008 
.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the right 
knee disability in a notice of disagreement, no further duty 
to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the September 2008 letter.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Right Knee

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.
Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II  (2009)

Factual Background and Analysis

In an April 2002 rating decision, the RO granted service 
connection for right knee strain and assigned a non-
compensable rating for the service-connected disability, 
effective September 21, 2000.  The Veteran filed a claim for 
increased evaluation in August 2003 and in a November 2003 
rating decision, the evaluation was increased to 20 percent 
effective August 11, 2003.  In August 2004, he filed his 
current claim for increase.  In the appealed January 2005 
rating decision, the RO denied his claim for increase.

Private and VA treatment records document the Veteran's 
reported complaints and treatment for his right knee 
disability.

In a December 2003 VA orthopedic note, the Veteran complained 
of increasing pain in both knees, especially his right knee.  
He rated the right knee pain an 8.5/10.  He had limited range 
of motion of the right knee.

Objectively he had a noted surgical scar on the right knee 
and was quite stiff to range of motion.  Right knee flexion 
was to approximately 120 degrees.  He had some tenderness on 
range of motion; however, his knee was intact to medial, 
lateral, anterior, and posterior stress.  He was scheduled 
for an x-ray of the knees.  A March 2004 x-ray report showed 
mild degenerative narrowing of the medial compartments.  

In a March 2004 VA orthopedics record, the Veteran was 
evaluated for his knee complaints.  He complained of severe 
bilateral knee pain that interfered with his ability to walk 
more than a quarter of a mile.  He indicated that he had been 
fitted for medial unloading braces which helped with his 
stability and knee pain; however, he complained the pain was 
still severe.  Physical therapy was offering some relief.  He 
reported that his right knee gave out and would catch 
occasionally.

Objectively, he had full extension and flexion to 
approximately 95 degrees.  He had extreme pain with flexion 
and extension over his patella.  He had positive patellar 
grind.  His knee was stable to varus and valgus stress and 
stable at 0 and 45 degrees.  He had negative 
anterior/posterior drawer, negative Lachman and negative 
McMurray's.  X-rays showed some very minimal mediastinal 
arthritic changes; however, there was no evidence of fracture 
or dislocation.

In a June 2004 private treatment record, the Veteran 
complained, in pertinent part, that his right knee gave out.  
He denied any history of locking.  He reported a previous 
history of infrapatellar fat pad excision at the VA of his 
right knee.

Objectively, the right knee had some tenderness over the 
medial joint line.  He had full extension of his knee and 
flexion to approximately 110 degrees with complaints of pain.  
There was a positive McMurray's sign; however, Lachman sign 
was negative.  Review of MRI scan revealed that he had a tear 
of the posterior horn of the medial meniscus with some 
anterior horn tear.  The impression, in pertinent part, was 
medial meniscal tear.  The private examiner recommended 
arthroscopy for the right knee.

In an October 2004 VA examination, the Veteran complained of 
severe pain in his right knee.  He was advised to discontinue 
the use of the braces and instead used a cane.  He could walk 
a city block with some difficulty.  He did no lifting, 
pushing or pulling.  His standing was very painful.  He was 
unable to do any kneeling, squatting, or stooping.  Sitting 
in a car and traveling caused knee pain.  He had difficulty 
sleeping, secondary to his knee pain and required medication 
as a result.  He had flare-ups of knee pain with any type of 
activity.  In June 2004, he was coming down a ladder, at 
work, when his knee collapsed and he fell causing injury to 
his wrist, thumb, back and knee.  He had been unemployed 
since that time.

Objectively, he ambulated with a rather marked limp on the 
right leg.  He used a cane for ambulation.  There was no 
evidence of any effusion of the knee.  He had a noted well-
healed, tender scar over the knee.  He had complaints of pain 
at the medial aspect of the knee at the joint line.  There 
was very mild crepitus palpable in motion of the knee.  
Stability was good in the anterior, posterior, medial and 
lateral planes.  He had extension to approximately 5 degrees 
and flexion to approximately 90 degrees with complaints of 
pain.  His knee joint range of motion and strength was 
diminished due to a complaint of pain on repetitive motion 
testing; however, the extent of this diminished range of 
motion and strength was impossible to determine due to the 
subjectivity of the exercise.  The diagnosis was degenerative 
joint disease of the right knee.

During a July 2007 VA examination, the Veteran complained of 
a constant, throbbing, aching pain in his knee (pain level 3-
4/10) interspersed with intermittent sharp pains.  He 
continued to report that his knee gave out on him, causing 2-
3 falls per month.  Walking on uneven terrain was 
troublesome.  Medication offered little or no relief.  Flare-
ups of pain occurred approximately 3-4 times per month, 
depending on his activity level and the weather.  He reported 
that the flare-ups were almost incapacitating and the intense 
pain would last approximately 2-3 hours at a time.

He used a cane and had some noted functional impairments, 
including inability to squat or kneel, difficulty with 
prolonged standing, difficulty with prolonged sitting, 
difficulty with walking more than one city block.

Objectively, the knee did not appear abnormal and he had no 
noted effusion, discoloration or deformity.  There was slight 
tenderness to palpation along the medial aspect, particularly 
the proximal portion.  There was minimal crepitus with 
flexion and extension of the right knee.  Stress test 
revealed good stability of all ligaments; however, he did 
have some pain in the proximal medial aspect of his knee when 
stressing the medial ligaments.  He had flexion to 
approximately 80 degrees and extension to approximately 10 
degrees with pain.  Repetitive testing, pain, weakness and 
fatigability elicited no change in range of motion.  X-rays 
showed slight narrowing of both medial joint spaces of the 
knee.  Diagnosis was degenerative joint disease of the right 
knee.

In a December 2008 VA examination, the Veteran's complaints 
(giving way, pain, instability, stiffness, weakness, severe 
flare-ups) remained wholly unchanged from previous treatment 
records.  He had problems with prolonged standing, prolonged 
walking and required the constant use of a brace.  The 
examiner provided thorough documentation of previous 
treatment records.

Objectively, the Veteran had tenderness, pain at rest and 
guarding of movement in the right knee.  There was no 
crepitation, grinding, instability patellar abnormality, 
meniscus abnormality or tendon/bursae abnormality.  He had 
flexion to approximately 70 degrees (90 degrees passively) 
and extension to approximately 24 degrees with pain.  There 
was objective evidence of pain following repetitive motion; 
however, the examiner was unable to test the additional 
limitations in motion as a result thereof due to the 
Veteran's complaints of pain.  There was no ankylosis.  The 
diagnosis was degenerative joint disease of the right knee 
and the knee disability was shown to have a moderate to 
severe effect on some of his activities of daily living.

The examiner opined that the right knee condition was at 
least partially responsible for the Veteran's inability to be 
employed.  However, it was impossible to determine to what 
extent the knee condition, alone, rendered the Veteran 
unemployable.

Period prior to December 16, 2008

Given its review of the medical evidence of record for the 
period prior to December 16, 2008, the Board finds that a 
rating in excess of 20 percent for the right knee disability 
is not warranted.  In this regard, in the December 2003 VA 
orthopedic note the Veteran flexion to 120 degrees; in a 
March 2004 VA orthopedic record he had flexion to 95 degrees 
and full extension; in the June 2004 private treatment record 
he had flexion to 110 degrees and full extension; in the 
October 2004 VA examination report he had flexion to 90 
degrees and extension limited to 5 degrees; in the July 2007 
VA examination report he had flexion to 80 degrees and 
extension limited to 10 degrees.  The criteria for a 30 
percent rating would require ankylosis, severe knee 
impairment manifested by recurrent subluxation or lateral 
instability, flexion limited to 15 degrees, extension limited 
to 20 degrees or tibial and fibula impairment with marked 
knee disability.  During this period in question, such 
impairment was not documented.

While the Veteran did have complaints of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
Although he subjectively complained of pain in movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating. 
Therefore a higher rating is not warranted based on 
additional loss of motion due to repetitive use.  See Deluca, 
supra.  The Board is aware that separate ratings for 
limitation of motion and instability may be assigned.  See 
VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Given that 
instability of the right knee is not demonstrated a separate 
rating for such is not warranted.  For these reasons, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 20 percent for the period prior to December 16, 
2008.

Period beginning on December 16, 2008

Given its review of the evidence of record, the Board finds 
that for the period beginning December 16, 2008, the Veteran 
is entitled to an increased rating for his right knee 
disability.  In this regard, in the December 2008 VA 
examination report, his service-connected right knee 
disability is shown to be productive of extension limited to 
24 degrees.  Given this medical evidence for this time 
period, it is concluded that the Veteran's right knee 
symptoms more likely approximate the higher rather than the 
lower rating.  For these reasons, a 30 percent evaluation is 
warranted for the period beginning December 16, 2008.  
38 C.F.R. § 4.71a DC 5261.  

Extension limited to 30 degrees, ankylosis or tibial and 
fibula impairment manifested by nonunion with loose motion 
requiring brace are not demonstrated by the medical evidence 
of record.  Further, although there was additional loss of 
motion due to repetitive use, the examiner was unable to 
quantify the extent thereto.  Thus, the Veteran does not 
warrant a higher evaluation.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's right knee 
disability alone, has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for right knee strain (30 percent, effective 
December 16, 2008), residual arthrotomy right knee scar (10 
percent) and major depression without psychotic features 
associated with right knee strain (50 percent).  Thus, as of 
December 16, 2008, the Veteran meets the rating criteria 
outlined above for consideration of a TDIU rating under 
38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is 
whether he is incapable of securing and following 
substantially gainful employment because of his service-
connected disabilities.

In the December 2008 VA joints examination report, the 
examiner opined the right knee condition was at least 
partially responsible for the Veteran's inability to be 
employed.  In a December 2008 VA mental disorders examination 
report, the examiner opined that based solely on his mental 
health issues, the Veteran was unable to work.  In this 
regard, the examiner explained the Veteran would have severe 
problems maintaining any semblance of behavioral or emotional 
stability in work situations and marked problems carrying out 
even simple work-related tasks due to ongoing cognitive 
disruptions caused by his depression.  Thus, the examiner 
concluded the Veteran was totally disabled.

The probative question in TDIU claims is whether service-
connected disabilities alone preclude a claimant from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that 
effective December 16, 2008, the Veteran was not suited for 
full time employment due to his service-connected right knee 
and depression disabilities.  Hence, the Board will grant the 
claim for a TDIU, starting December 16, 2008, the date the 
Veteran met the schedular requirements.  Prior to that date, 
there is no objective evidence of record that indicates he is 
precluded from working due to his service-connected 
disabilities.  In this regard, the Board notes the March 2006 
VA mental disorders examination report in which the examiner 
concluded that the Veteran's capacity to work with regard to 
his depression was "moderately impaired."  To that end, the 
examiner explained the depressive symptomatology would likely 
"interfere at times" with his ability to get along with co-
workers or focus on work-related tasks.  However, the Board 
notes that "moderate impairment" and intermittent 
interference does not rise to the level of preclusion from 
gainful employment.  Absent sufficient evidence to support 
the claim of unemployability prior to December 16, 2008, the 
Board declines to set an earlier date for the award of TDIU.

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for right knee strain for 
the period prior to December 16, 2008 is denied.

An increased evaluation of 30 percent, but not higher, for 
the service-connected right knee strain; for the period 
beginning December 16, 2008 is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  

Effective December 16, 2008, a total disability rating based 
on individual unemployability (TDIU) is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


